Citation Nr: 1200854	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-37 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss in the left ear.

2.  Entitlement to service connection for hearing loss in the left ear.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable rating for service-connected hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1985.  

The case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO), which granted service connection for hearing loss in the right ear and denied service connection for hearing loss in the left ear and for tinnitus.  

The October 2008 Statement of the Case and the February 2010 Supplemental Statement of the Case appear to treat the service connection issues on appeal as if new and material evidence had been received, as it denied the claims on a de novo basis.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claims for service connection for hearing loss in the left ear and for tinnitus, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

Although the Veteran indicated in his December 2008 substantive appeal that he desired a personal hearing, he noted in an April 2009 statement that he no longer wanted to appear at a personal hearing.


FINDINGS OF FACT

1.  The original claim of service connection for a hearing loss in the left ear was denied by the RO in an unappealed rating decision in May 2005.   

2.  The additional evidence received subsequent to the May 2005 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for hearing loss in the left ear.   

3.  The original claim of service connection for tinnitus was denied by the RO in an unappealed rating decision in May 2005.   

4.  The additional evidence received subsequent to the May 2005 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for tinnitus.   

5.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for hearing loss in the left ear and for tinnitus, as well as for a claim for an initial compensable rating for service-connected hearing loss in the right ear; and he has otherwise been assisted in the development of his claims.

6.  The Veteran does not have a hearing loss in the left ear due to service.

7.  The Veteran does not have tinnitus due to service.

8.  An audiological evaluation in July 2007 showed a pure tone threshold average hearing loss in the right ear of 30 decibels, with a speech recognition score of 92 percent.

9.  The Veteran's hearing loss in the right ear is manifested by Level I hearing acuity.


CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied service connection for hearing loss in the left ear is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for hearing loss in the left ear.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

3.  Hearing loss in the left ear was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

4.  The May 2005 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

5.  New and material evidence has been received to reopen a claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

6.  The criteria for the establishment of service connection for tinnitus are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2011).

7.  The criteria for an initial compensable rating for hearing loss in the right ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A Letter was sent to the Veteran in February 2007, prior to adjudication, which informed him of the requirements needed to reopen a previously denied claim and the requirements for a claim for service connection.  Service connection was subsequently granted for hearing loss in the right ear by rating decision in July 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the February 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was also informed in the February 2007 letter as to disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in February 2007 comply with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because there was no evidence of a current condition.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination was conducted in July 2007.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence

The issues of service connection for bilateral hearing loss and for tinnitus were originally denied by an unappealed rating decision in May 2005 because there was no current evidence of a current hearing loss or tinnitus.  The Veteran attempted to reopen his claim of service connection for a bilateral hearing loss and for tinnitus in January 2007.  A July 2007 rating decision granted service connection for hearing loss in the right ear, and assigned a noncompensable rating; this rating decision also reopened and denied the claim for service connection for tinnitus.  The Veteran timely appealed the denials of service connection for hearing loss in the left ear and tinnitus, as well as the noncompensable rating assigned for hearing loss in the right ear.

The Veteran seeks to reopen his claims of service connection for hearing loss in the left ear and for tinnitus, which he contends are the result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a hearing loss in the left ear and/or tinnitus.    

The evidence on file at the time of the May 2005 RO decision consisted of the Veteran's service treatment records.  

The Veteran's service treatment records, including his November 1985 discharge medical history and examinations reports, do not contain any complaints or findings of a hearing loss in the left ear or of tinnitus.  Hearing loss was shown in the right ear at 4000 hertz in November 1985.  

Evidence received since May 2005 consists of VA treatment records for April 2005, a July 2007 VA examination report, and written statements by and on behalf of the Veteran.  

According to the April 2005 treatment report, the Veteran complained of bilateral decreased hearing since 1987 and bilateral constant tinnitus.  He reported military and recreational noise exposure.  Bilateral sensorineural hearing loss was diagnosed.  

The Veteran noted on VA evaluation in July 2007 that his tinnitus began about a year or two after service.  Audiological evaluation revealed bilateral high frequency sensorineural hearing loss.

The Board has reviewed the evidence received into the record since the May 2005 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claims for service connection for hearing loss in the left ear and for tinnitus.  The April 2005 treatment report and the July 2007 audiological examination report reveal hearing loss in the left ear and complaints of tinnitus.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the issue of symptomatology since service and raises a reasonable possibility of substantiating the claims for service connection for hearing loss in the left ear and for tinnitus.


Service Connection Claims

The Veteran seeks service connection for hearing loss in the left ear and for tinnitus.  Because there is no competent medical evidence that the Veteran currently has hearing loss in the left ear and tinnitus due to service, the preponderance of the evidence is against the claims and the appeals will be denied.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).
The Veteran's service treatment records, including his November 1985 discharge medical history and examinations reports, do not contain any complaints or findings of either hearing loss in the left ear or tinnitus.  Pure tone thresholds in the left ear in September 1982 were 10 decibels at 500 and 1000 hertz, 15 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 20 decibels at 4000 hertz.  Pure tone thresholds in the left ear on discharge evaluation in November 1985 were 5 decibels at 500 and 1000 hertz, 10 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 25 decibels at 4000 hertz.

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran complained in April 2005 of bilateral decreased hearing since 1987 and of bilateral constant tinnitus.  He reported military and recreational noise exposure.  Bilateral sensorineural hearing loss was diagnosed.  

The Veteran noted on VA evaluation in July 2007 that his tinnitus began about a year or two after service.  Audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  After review of the claims file and evaluation of the Veteran, the examiner concluded that it was less likely as not that the Veteran's hearing loss in the left ear and tinnitus were causally related to service because hearing results for the left ear in service were unchanged and because the Veteran reported that his tinnitus began at least a year after service discharge.  The examiner opined that the Veteran's hearing loss and tinnitus were more likely due to 
post-service occupational and recreational noise exposure, as the record shows significant decreases in pure tone thresholds since leaving service that were consistent with continued noise exposure without adequate hearing protection.

Although there is a post-service diagnosis of hearing loss in the left ear, there were no complaints or findings of a left ear hearing loss in service or for many years after active service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has considered the Veteran's written contentions on file in support of his claims for hearing loss in the left ear and tinnitus.  While the Veteran is competent to report his symptoms related to hearing loss and tinnitus, he is not competent to report that he has hearing loss and/or tinnitus due to service.  In fact, as noted above, the Veteran did not complain of hearing loss in the left ear or of tinnitus in service or for a number of years after discharge.  The July 2007 VA opinion is against the claims for service connection for hearing loss in the left ear and tinnitus; there is no nexus opinion in support of either claim.  Consequently, service connection for hearing loss in the left ear and for tinnitus are denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection for hearing loss in the left ear and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

The Veteran seeks an initial compensable evaluation for his service-connected hearing loss in the right ear, which he contends is more severe than indicated by the assigned rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1 (2011).  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h) (2011).

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f) (2010).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

The Veteran was granted service connection for hearing loss in the right ear by rating decision in July 2007 and assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective January 16, 2007.  

Although the audiogram was not on file, VA treatment records for April 2005 report hearing sensitivity in the right ear within normal limits from 250 to 3000 hertz sloping to a moderately severe sensorineural hearing loss at 4000 and 6000 hertz.  Word recognition was 96 percent.  

VA audiological evaluation in July 2007 revealed that the Veteran's puretone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz, and 65 at 4000 Hz.  The puretone threshold average was 30.  Speech recognition was 92 percent in the right ear per the Maryland CNC test.  The Veteran reported that he had difficulty understanding women's voices or speech when there was background noise.  

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  Applying the above January 2005 and September 2010 audiological findings to the schedular criteria for rating hearing impairment, hearing impairment is Level I in the right ear.  

With the VA evaluation results as noted above, application of Table VI and Table VII warrant a noncompensable evaluation when hearing impairment translates to Level I in each ear.  The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in this case.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  It was reported on VA evaluation in July 2007 that the Veteran had difficulty understanding female voices or speech when there was background noise.  The Board would note, however, that the Veteran's recognition score in July 2007 was 92 percent.

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).    

In this case, the Veteran is competent to report his hearing symptoms, such as difficulty hearing female voices.  While his complaints are competent evidence, they have been considered in evaluating the right ear hearing loss at issue; however, VA audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestation of the disability, hearing impairment in the right ear, is that specifically contemplated by the schedular criteria.  The audiological results noted above are not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






      CONTINUED ON NEXT PAGE





ORDER

Service connection for hearing loss in the left ear is denied.

Service connection for tinnitus is denied.

An initial compensable disability rating for hearing loss in the right ear is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


